SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 9, 2015 FITLIFE BRANDS, INC. (Exact name of Registrant as specified in its Charter) Nevada 000-52369 20-3464383 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4509 143rd Street, Suite 1, Omaha, Nebraska 68137 (Address of principal executive offices) (402) 333-5260 (Registrant’s Telephone Number) Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On March 10, 2015, FitLife Brands, Inc. (the "Company") will make a series of investor presentations to participants at the 27th Annual Roth Investor Conference in Dana Point, California. A copy of the Company's presentation materials are attached to this Current Report on Form 8-K as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits See Exhibit Index. Disclaimer In accordance with General Instruction B.2 of Form 8-K, the information contained in Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.1 attached hereto, shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in Item 7.01 of this Current Report on Form 8-K shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FITLIFE BRANDS, INC. Date: March 9, 2015 By: /s/ Michael Abrams Michael Abrams Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Investor presentation materials, dated March 2015.
